Citation Nr: 1548845	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an increased initial evaluation for major depressive disorder, currently evaluated as 50 percent disabling prior to August 30, 2013, and as 70 percent disabling from August 30, 2013.

2. Entitlement to an earlier effective date for the grant of entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION


The veteran served on active duty from June 1987 to April 1988.

In February 2006, the Board remanded the matter of service connection for a psychiatric condition to the RO for additional development.  As noted in the prior remand, in an unappealed October 1988 rating decision, the RO denied service connection for a psychiatric disorder on a direct basis.  In October 1999, the Veteran submitted a claim of secondary service connection for a psychiatric disorder.  

In February 2010, the Board remanded this matter to the RO to obtain and associate with the claims file Social Security Administration  records pertaining to disability benefits.  After completing the requested action, the RO continued the denial of the claim in a July 2010 supplemental statement of the case.

In a September 2010 decision, the Board denied the claim for service connection on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel ) filed a Joint Motion for Remand of the Board's decision.  The Court granted the Motion later that same month.  The issue of service connection for a psychiatric disorder was again remanded by the Board in September 2011.

The Veteran was then granted service connection for a psychiatric disorder by a February 2012 rating decision.  However, the Veteran disagreed with the evaluation assigned for this disability, as well as later, the effective date, and this appeal ensued.

The issue of entitlement to an earlier effective date for the grant of service connection for a total disability evaluation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. For the period prior to August 30, 2013, the Veteran's depressive disorder was manifested by rare auditory hallucinations, some problems maintaining effective relationships, suicidal and homicidal ideation, irritability, sleep impairment, and rare panic attacks, but not by total social impairment.

2. For the period from August 30, 2013, the Veteran's depressive disorder was manifested by moderate to severe depression, with anxiety, depressed mood, suspiciousness, panic attacks more than once a week, sleep impairment, irritability, but not by total social impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent for a major depressive disorder, but no higher, prior to August 30, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

2. The criteria for a rating in excess of 70 percent for a major depressive disorder, from August 30, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2006, March 2006, September 2006, and July 2009, as well as prior remands, most recently in 2011, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2006 letter advised him as to the disability rating and effective date elements of his claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records, as well as many private records, are in the claims file.  Social Security records have been requested and associated with the Veteran's claims file.  As such, all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran with multiple VA examinations, with the most recent examination conducted in August 2013.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The information obtained during these examinations combined with the remainder of the evidentiary record is sufficient to rate the Veteran's psychiatric disability under the appropriate diagnostic criteria.  Likewise, the examination reports address the impact that the Veteran's depressive disorder has on occupational and social functioning.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

The Veteran contends that a higher rating is warranted for his service connected psychiatric disability, currently evaluated as 50 percent disabling prior to August 30, 2013, and as 70 percent disabling from that time.  For the following reasons, the Board will deny this claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that the Veteran's service-connected psychiatric disorder is evaluated under Diagnostic Code 9434, for major depression.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

 See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record. 

Factual Background 

VA medical records from July 1988 to April 2008 reflect that the Veteran was diagnosed with various psychiatric disorders, to include depression, dysthymia, and posttraumatic stress disorder. 

May and June 1999 medical records from Southeastern Regional Medical Center reflect that the Veteran was diagnosed with chronic paranoid schizophrenia, major depression with psychotic features, and posttraumatic stress disorder.  He was involuntary committed at that time, due to making threats against his coworkers.  He complained of depression due to financial problems and stress at work.  No opinion as to etiology was provided. 

The Veteran was hospitalized for one day in December 2000 with complaints of increasing depression and increasing financial issues as well as coping with the recent holidays.  On examination, he reported no current hallucinations, but did have auditory hallucinations the previous night.  There were no delusions.  Speech was coherent and goal directed with no flights of ideas or looseness of associations.  He was alert and oriented.  Insight and judgment were appropriate.  Affect was full.  Mood was mildly depressed.  He denied any current suicidal or homicidal ideation.  The Veteran was diagnosed with a maior depressive disorder, with an admission GAF of 55, and a discharge GAF of 68.

A VA examination was conducted in November 2001.  The examiner reviewed the file and noted that psychological testing had been done.  The Veteran complained of depression, delusional thinking, and multiple depressive events.  He reported being unable to sleep for days at a time, being irritable, agitated, and angry during periods of psychiatric disturbance, yet feeling no energy.  He also reported nightmares and significant family dysfunction.  

On examination, the Veteran was casually dressed.  His speech was clear, but he often became digressive and sometimes tangential when responding to questions.  He appeared fully oriented and memory appeared intact.  Mood was depressed and guarded and affect was constricted to blunted.  Form of thought at times appeared to be delusional and there were suggestions of cognitive slippage, such as drawing conclusions which did not proceed from the data presented.  He denied suicidal ideation though he admitted to having occasional homicidal thoughts, particularly towards a woman at the Department of Social Services who was involved in removing his son from home.  He denied any plan or intention, however, and emphasized that these thoughts were more prevalent in the past than currently.  There was no evidence of overt psychotic process such as hallucinations.  Even though this was reported in the past, he reported that he hears voices in his head and never from outside.  He denies any visual hallucinations, except when he is sleep deprived.  Insight and judgment were impaired. 

The examiner confirmed the diagnosis of major depression with psychotic features.  An adjustment disorder was diagnosed, but the examiner stated that it was not due to the service-connected knee disabilities.  The Veteran was also diagnosed with a personality disorder.  The Veteran's GAF was assessed at 51.

The Veteran attended group therapy sessions for depression several times in 2003.

A February 2004 evaluation for the Social Security Administration noted that the Veteran was able to cook, watch TV and read, and do household chores.  He had difficulty getting along with other family members and doesn't like noise.  He had difficulty completing tasks, concentrating, following instructions, and getting along with others, as well as problems with attention

A January 2006 evaluation for disability determination showed the Veteran was alert and oriented.  He had a flat affect and was paranoid.  He had little insight.  He was not homicidal, suicidal, or psychotic.  He seemed anxious and chronically depressed.  He had no hallucinations or delusions, ideas of reference or influence.  There was no flight of ideas or looseness of association.  He had average intellect with no motivation.  Concentration was not good.  He felt insecure and inadequate with unmet dependence and unresolved anger.

A September 2009 VA mental disorders examination with an October 2009 addendum report reflects that the examiner reviewed the claims file and provided a discussion of pertinent medical records.  In this regard, the VA examiner noted that the Veteran reported having ongoing problems trusting others and suspiciousness which resulted in relationship problems, including a divorce.  The Veteran's prior history, to include his 1999 involuntary commitment for threatening to kill coworkers was noted, as was his 2001 voluntary admission for 10 days for homicidal ideation.  His prior heavy alcohol use was also noted.  The Veteran reported that he was constantly feeling sad and irritable all day every day.  He has intermittent thoughts of suicide but no actual plans or attempts.  He reported problems with anhedonia, not being able to enjoy the things he used to enjoy.  He was still able to do some yard work. He stated that he does not like to go out in public because he thinks people are talking about him, and often does have confrontations when he does go out.  He reported problems with diminished concentration and anxious mood.  He reported problems with being angered.  On examination, he was clean and well groomed, with a cooperative attitude but a flat affect.  He was oriented to time, person, and place, and his thought process and content were both unremarkable.  He had no delusions or hallucinations.  There was no evidence of suicidal or homicidal thoughts.  Memory was intact.

In a March 2010 letter, the Veteran asserted that he has an acquired psychiatric disorder related to his service-connected bilateral knee disorders.  However, he also contended that he stays depressed and moody with flashbacks and nightmares from the bad treatment he received from his shipmates and officers in service.

A July 2011 outpatient treatment record noted that the Veteran was doing fairly well, though he had been having nightmares.  He reported having a good relationship with his son as well as his parents.  He reported having a few friends that he would occasionally go out to eat with.

The Veteran had a further VA examination in November 2011.  At that time, the Veteran was diagnosed with chronic major depressive disorder, as well as sleeping problems.  The Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care, and conversation.  The examiner noted such symptomatology as depressed mood, anxiety, suspiciousness, sleep impairment, panic attacks that occur weekly or less often, flattened affect, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  He specifically reported feeling depressed with anxiousness three times per week in the last two weeks, with a duration of a couple of hours.  He also endorsed irritable moods with his depressed moods with aggressive urges, such as clenching his fists and getting snappy verbally with others.  He felt he was suspicious, and lacked motivation.

Social Security Administration records show that the Veteran was granted benefits for a mood disorder and a personality disorder.

As noted above, in order to warrant an increased rating for the period prior to August 30, 2013, the Veteran would have to be found to have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The Board finds that the Veteran's symptomatology during this period, to include occasional homicidal thoughts without plan or intention, impairment in insight and judgment, occasional suicidal thoughts, problems with anger, crowds, and getting along with other people, would be more consistent with a 70 percent evaluation for this period.

However, the Board does not find that the criteria for an evaluation in excess of 70 percent have been met during the period under consideration in this appeal.  Reviewing the evidence of record, the Veteran has only rare hallucinations.  There was no evidence of spatial disorientation or neglect of personal appearance or hygiene, and he was able to attend to the activities of daily living, and was at all times well oriented.  He has experienced significant problems getting along with family members and others, to include instances of very threatening behavior as discussed above, but was able to maintain a good relationship with his son and his parents and reported still having a few friends.  Thus, while the Veteran's symptomatology during this period is severe, his disability has not been shown to be manifested by total social impairment.  As such, the criteria for a total 100 percent evaluation have not been met, and therefore the Veteran is properly rated as 70 percent during this period.

Thus, considering all evidence of record, the Board finds that the Veteran would be more properly rated as 70 percent, but no higher, throughout the course of this appeal.  As to a rating in excess of 70 percent at any time of this appeal, the preponderance of the evidence of record is against such a finding.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the Veteran has not been found to have total occupational or social impairment.  While the Veteran's disability is decidedly severe, the Board finds that this level of severity is adequately reflected in the evaluation the Veteran is currently receiving, and there are no unusual circumstances in this case which are not adequately contemplated in the rating schedule.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased initial evaluation for major depressive disorder, to 70 percent throughout the course of this appeal is granted; entitlement to a rating in excess of 70 percent is denied.

REMAND

In a December 2014 letter, the Veteran's representative indicated a disagreement with the December 2013 rating decision, apparently as to the effective date of the grant of entitlement to a total disability rating.  Although the wording is not completely clear, the Veteran's representative specifically indicated the Veteran disagreed with the effective dates of "subsequent entitlements", and therefore the Board does find that a Statement of the Case should be issued as to the issue of entitlement to an earlier effective date for a grant of entitlement to a total disability rating.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran also appears to express concern for the effective date for the increase of his service connected psychiatric disability, but that, in essence, is simply an increased rating claim that was already decided in this appeal.  The Board notes that this statement did NOT appear to disagree with the effective date of the grant of service connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case (SOC) concerning his claim for entitlement to an earlier effective date for the grant of entitlement to a total disability rating for individual unemployability.
 
 2. Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of this claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


